Title: John Adams to Abigail Adams, 28 July 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      Philadelphia July 28. 1777
     
     Never in my whole Life, was my Heart affected with such Emotions and Sensations, as were this Day occasioned by your Letters of the 9. 10. 11. and 16 of July. Devoutly do I return Thanks to God, whose kind Providence has preserved to me a Life that is dearer to me than all other Blessings in this World. Most fervently do I pray, for a Continuance of his Goodness in the compleat Restoration of my best Friend to perfect Health.
     Is it not unaccountable, that one should feel so strong an Affection for an Infant, that one has never seen, nor shall see? Yet I must confess to you, the Loss of this sweet little Girl, has most tenderly and sensibly affected me. I feel a Grief and Mortification, that is heightened tho it is not wholly occasioned, by my Sympathy with the Mother. My dear little Nabbys Tears are sweetly becoming her generous Tenderness and sensibility of Nature. They are Arguments too of her good sense and Discretion.
    